--------------------------------------------------------------------------------



EXHIBIT 10.25


LAND PURCHASE AND SALE AGREEMENT



FEBRUARY 25, 2002



INCHEON METROPOLITAN CITY


VAXGEN, INC


--------------------------------------------------------------------------------



LAND PURCHASE AND SALE AGREEMENT

This Land Purchase and Sale Agreement (“Agreement”) is entered into as of this
25th day of February 2002 (the “Effective Date”), by and between:

INCHEON METROPOLITAN CITY, a municipal government in the Republic of Korea
(“Korea”) with its City Hall at 1090, Mansoo 6-dong, Namdong-gu, Incheon
Metropolitan City (“Incheon Metropolitan City”), represented by Mr. Hong Shik
Oh, a special delegate for city planning; and

VAXGEN, INC., a company having its head office at 1000 Marina Boulevard,
Brisbane, California, U.S.A. (“VaxGen”).

(Incheon Metropolitan City and VaxGen shall individually be referred to as a
Party and collectively as the Parties.)


WITNESSETH:

WHEREAS, VaxGen and certain other investors (“Other Investors”) executed a
Memorandum of Understanding on October 19, 2001, whereby they expressed their
intention to establish a joint venture company in Korea (“JVC”) for the purpose
of constructing and operating a facility in Korea that will use cell culture
technology licensed from VaxGen for the manufacture of a number of
pharmaceutical products including, without limitation, AIDSVAX, an HIV vaccine
using certain technology licensed to VaxGen from Genentech, Inc.;

WHEREAS, VaxGen and the Other Investors executed on the same date as this
Agreement a certain Joint Venture Agreement (“JVA”), wherein they agreed to the
terms and conditions by which they would establish and operate the JVC; and

WHEREAS, VaxGen wishes to purchase from Incheon Metropolitan City certain land
located within Incheon Songdo New City, as described in further detail in
Exhibit 1 attached hereto (“Land”), as the site for the manufacturing facilities
of the JVC, and Incheon Metropolitan City agrees to sell the Land to VaxGen,
under the terms and conditions herein.

NOW, THEREFORE, intending to be bound, the Parties hereto agree as follows:


ARTICLE 1.     ASSIGNMENT OF VAXGEN’S RIGHTS AND OBLIGATIONS TO JVC


1.1 VaxGen and the Other Investors have agreed in the JVA to establish the JVC
as soon as possible after the execution of this Agreement, but no later than
sixty (60) days following the execution of this Agreement.


-1-


--------------------------------------------------------------------------------



1.2 Immediately following the establishment of the JVC, VaxGen and the JVC shall
enter into an assignment agreement, in form and substance substantially similar
to the Assignment Agreement attached hereto as Exhibit 2, whereby VaxGen shall
assign to the JVC its rights, obligations, and liabilities under this Agreement
in accordance with the terms and conditions set forth therein and herein. As of
the effective date of the Assignment Agreement, this Agreement shall no longer
be binding with respect to VaxGen, and VaxGen shall have no further rights,
obligations, or liabilities under this Agreement with respect to the Land.
Thereafter, this Agreement, including the terms, conditions, covenants,
agreements, and exhibits contained herein, shall be binding only on the JVC and
Incheon Metropolitan City. The JVC shall further agree to release VaxGen from
responsibility for all existing and future obligations and liabilities arising
under this Agreement.


1.3 Incheon Metropolitan City hereby consents to VaxGen’s assignment to the JVC
of its rights, obligations, and liabilities under this Agreement as set forth in
Article 1.2 above, and agrees to release VaxGen from responsibility for all
existing and future obligations and liabilities arising under this Agreement, as
of the date of VaxGen and the JVC’s execution of the Assignment Agreement.



ARTICLE 2.     PURCHASE AND SALE OF LAND

Following the assignment of this Agreement to the JVC, and subject to the terms
and conditions of this Agreement, Incheon Metropolitan City shall sell the Land
to the JVC and the JVC shall purchase the same.


ARTICLE 3.     PURCHASE PRICE


3.1 The Parties acknowledge that because the Land is owned by a local
government, the determination of the purchase price of the Land is subject to
special procedures specified in the Local Government Budget Act, which, among
other things, requires that the price of land owned by a local government be
determined through appraisal(s) carried out by licensed real estate appraisal
firms. The Parties further acknowledge that the JVC’s purchase price of the Land
shall be 50% of the price appraised under such special procedures as described
above.


3.2 The Parties agree to an initial purchase price of the Land of 14,501,292,000
Won (“Initial Purchase Price”). This Initial Purchase Price shall remain in
effect until such time as the rezoning of the Land as referred to in Article 11
(c) has been completed, and a revised purchase price (“Revised Purchase Price”)
has been determined, which shall reflect solely the increase in the value of the
Land caused by the rezoning. (The term Purchase Price may be used to refer to
the Initial Purchase Price and Revised Purchase Price individually or
collectively).


-2-


--------------------------------------------------------------------------------



3.3 An additional interest payment shall be charged on the outstanding balance
of the Initial or Revised Purchase Price, which shall accrue at the rate of four
percent (4 %) per annum, commencing as of the date of payment of the Down
Payment as defined in Article 4.1 (“Interest”) and ending upon the payment of
the Purchase Price in its entirety pursuant to Article 4.


3.4 The Parties shall determine the Revised Purchase Price as follows:


(a) Within thirty (30) days following the rezoning of the Land, in satisfaction
of the covenant under Article 11 (c) by Incheon Metropolitan City, each Party
shall choose a real estate appraisal firm at its own expense to appraise the
value of the Land upon the completion of the rezoning. Any adjustment to the
appraisal value of the rezoned Land from the Initial Purchase Price shall
reflect only the effect of the rezoning of the Land. No other factors or
variables shall be considered in the appraisal, including but not limited to
inflation, the state of development of the Land, or the increased availability
of access roads or utilities on the Land. The Parties shall ensure that the
appraisal firms, which are selected by the Parties, follow these instructions.


(b) In the event that the appraised values of the rezoned Land, as determined
independently by the two (2) appraisal firms in the manner set forth herein, are
determined to differ by less than thirty percent (30%) of the lower appraised
price, then the Parties hereby agree that the Revised Purchase Price of the Land
shall be equal to fifty percent (50%) of the average of such two (2) appraised
values. The Parties acknowledge that such fifty percent reduction is a special
incentive granted under Article 39-4 (Reduction of Price) of Public Asset
Management Ordinance of Incheon City Ordinance.


(c) In the event that the appraised values of the rezoned Land, as determined
independently by the two (2) appraisal firms in the manner set forth herein, are
determined to differ by thirty percent (30%) or more of the lower appraised
price, then the Parties shall repeat the appraisal process and undertake to have
new appraisals made on the Land until such time as the appraised values of the
rezoned Land differ by less than thirty percent (30%) as set forth in 3.4 (b)
above. The Revised Purchase Price shall be equal to fifty percent (50%) of the
average of the two appraised values of the Land.



ARTICLE 4.     PAYMENT OF THE PURCHASE PRICE


4.1 The JVC shall pay 1,450,129,200 Won, which is equal to ten percent (10%) of
the Initial Purchase Price, to Incheon Metropolitan City as a down payment
(“Down Payment”) within ten (10) days from the date of the execution of the
Assignment Agreement. (The date of payment of the Down Payment shall be referred
to as the “Down Payment Date.”)


4.2 The remainder of the Initial Purchase Price shall be paid in five equal
installments (each installment payment shall be referred to as “Installment
Payment”), which shall be made within thirty (30) days following the second,
fourth, sixth, eighth, and tenth anniversaries of the date of payment of the
Down Payment (“Installment Payment Date”), and shall also include any accrued
Interest, as set forth in Article 3.3. Notwithstanding the foregoing, as soon as
the Parties have agreed to the Revised Purchase Price, subsequent Installment
Payments should be adjusted so that the total payments made equal the Revised
Purchase Price, plus any accrued Interest, less the amount of the Down Payment
and any Installment Payments already made, if any.


-3-


--------------------------------------------------------------------------------



4.3 Details of each Installment Payment of the Purchase Price and its payment
schedule shall be the same as described in Exhibit 6 attached hereto.



ARTICLE 5.     DEFAULT INTEREST


5.1 In the event that the JVC fails to pay any Installment Payment by the due
date as set forth in Article 4.2 above, the JVC shall pay to Incheon
Metropolitan City a late payment interest, which shall be calculated by the
interest rate as specified under the relevant regulations of Incheon
Metropolitan City for the period from the date following the due date until the
date of actual payment.


5.2 The JVC may pay to Incheon Metropolitan City any installment payment prior
to the due date. In such case, Incheon Metropolitan City shall reduce the
installment payment by the amount calculated by applying the prepayment discount
rate, as applied by the bank designated by Incheon Metropolitan City as of the
date of such prepayment.



ARTICLE 6.     ACCELERATION OF PAYMENT

In the event that any one of the following events takes place with respect to
the JVC’s payment of the Purchase Price as set forth under this Agreement, the
JVC shall be required to pay all the remaining installment payments without
delay:


(a) If the JVC is late with payment of any installment payments by ninety (90)
days or longer;


(b) In the event any creditor of the JVC effects an attachment, injunction
order, statutory auction or other similar encumbrances on the Land, or in the
JVC becomes subject to compulsory “work out” (composition);


(c) If any party files an application for company reorganization or bankruptcy
proceedings for the JVC; or


(d) If the JVC sells, leases or provides the Land as collateral to a third party
for purposes other than the JVC’s intended business objectives.


-4-


--------------------------------------------------------------------------------



ARTICLE 7.     TRANSFER OF RIGHTS AND POSSESSION


7.1 Incheon Metropolitan City shall, on the Down Payment Date, surrender and
deliver to the JVC sole possession of the Land, free from any encumbrances and
any rights of tenants or any other person to occupy such Land or any portion
thereof and in such condition that the JVC may immediately use the Land for
construction of manufacturing facilities.


7.2 Incheon Metropolitan City shall transfer title to the Land to the JVC upon
the payment of the entire Purchase Price or upon the JVC providing a payment
guarantee, issued by a local bank acceptable to Incheon Metropolitan City, in
the amount equal to the remainder of the Purchase Price.



ARTICLE 8.     RISK OF LOSS

In the event of a natural disaster, force majeure, or any other accident beyond
the control of the Parties damages the Land before title to the Land is duly
transferred to the JVC pursuant to this Agreement, Incheon Metropolitan City
shall assume the entire risk from such disaster, force majeure or accident.


ARTICLE 9.     PROHIBITION OF DISPOSITION OF THE PROPERTY


9.1 After the Parties execute this Agreement, Incheon Metropolitan City shall
not, without the prior written consent of the JVC, do anything that may hinder
the full exercise of ownership rights, such as transferring, leasing, or
mortgaging the Land to a third party. Incheon Metropolitan City shall not
encumber the Land in any manner and shall maintain the full value of the Land.


9.2 When the title to the Land is transferred to the JVC in accordance with the
provisions of this Agreement, it shall allow Incheon Metropolitan City to
register a repurchase option in the Land Registry in favor of Incheon
Metropolitan City in accordance with Article 95-2 paragraph 1 of the
Presidential Decree of the Local Budget Act, and Article 39-4, paragraph 6 of
the Public Asset Management Ordinance of Incheon City. In the event that, within
five (5) years after title to the Land has transferred to the JVC, the JVC sells
or provides as collateral the Land to a third party, Incheon Metropolitan City
shall purchase back the Land from the JVC at the price equal to the Purchase
Price by exercising such repurchase option; provided, however, that the JVC may
provide the Land as collateral to a third party in order to secure a loan
necessary for conducting its intended business objectives, and in this case,
Incheon Metropolitan City shall not exercise its repurchase option to purchase
back the Land. For the avoidance of doubt, after five (5) years have lapsed
after the transfer of title to the Land to the JVC, the JVC shall be free to
mortgage, sell, or otherwise dispose of the Land without any repurchase or other
intervention by Incheon Metropolitan City.


-5-


--------------------------------------------------------------------------------



ARTICLE 10.     REPRESENTATIONS AND WARRANTIES OF THE PARTIES


10.1 Incheon Metropolitan City represents and warrants to VaxGen and the JVC
that, as of the time of execution of this Agreement:


(a) Incheon Metropolitan City has the legal right, power and authority to
execute this Agreement and to sell the Land to the JVC.


(b) There are no mortgages, provisional registrations, superficies, servitudes,
liens, leases, unpaid taxes or any other charges or encumbrances on the Land.
There are no defects which may prevent the JVC from acquiring title to the Land.


(c) There are no civil, administrative or any other legal actions and disputes
against or involving the Land, including but not limited to contemplated or
pending condemnations or confiscations of all or part of the Land.


(d) Incheon Metropolitan City has not left, buried or disposed of any pollutant,
contaminant, industrial waste, or hazardous material on or in the Land, or
caused any pollutant, contaminant, industrial waste, or hazardous material to be
left, buried, or disposed of on or in the Land. Incheon Metropolitan City does
not have any knowledge of the existence of such waste or material on the Land.


(e) There are no legal restrictions, which would prevent, hinder, or delay the
JVC from obtaining the government approvals necessary for construction on the
Land of the Plant as defined herein.


(f) Except for the restrictions caused by the present zoning classification of
the Land as a “green area and residential area”, which will be removed
immediately after the Land is converted to an “industrial area” in accordance
with Article 11 (c), there are no other environmental, zoning or legal
restrictions which may prevent the JVC from building, operating and maintaining
its intended manufacturing plant as described herein.


(g) The physical description and condition of the Land and the industrial
infrastructure to be constructed with respect to the Land satisfies or shall
satisfy each of the terms, conditions, descriptions, and representations
provided herein, including but not limited to those set forth in the Exhibits
attached hereto. The delivery of possession of the Land shall further satisfy
the terms and conditions set forth herein.


10.2 VaxGen represents and warrants to Incheon Metropolitan City that as of the
time of execution of this Agreement:


(a) VaxGen has the legal right, power and authority to execute this Agreement
and to agree to the terms and conditions of this Agreement;


(b) There are no legal restrictions which would prevent, hinder, or delay the
JVC from obtaining the government approvals necessary for construction on the
Land of the Plant as defined herein.


-6-


--------------------------------------------------------------------------------



(c) The JVC shall be incorporated as a small and medium-sized enterprise as
defined under the Small and Medium-sized Enterprise Basic Act.



ARTICLE 11.     COVENANTS OF INCHEON METROPOLITAN CITY

Incheon Metropolitan City acknowledges that the purpose of the JVC acquiring the
Land is to establish on the Land a manufacturing facility for the production of
pharmaceutical products, including AIDSVAX, which will be constructed in three
phases, and which shall have the specifications and be subject to the terms set
forth in Exhibit 3 of this Agreement (“Plant”). In this connection, Incheon
Metropolitan City covenants that:


(a) By the Down Payment Date, it will have carried out the civil engineering
work specified in Exhibit 4 of this Agreement to enable the JVC to commence
construction of the Plant for Phase I as set forth in Exhibit 3 without delay;


(b) It will provide the access road, electricity, water pipes, sewage
facilities, telecommunications facilities and other infrastructure as specified
in Exhibit 5 of this Agreement in accordance with the schedule also specified in
Exhibit 5;


(c) It shall do any and all things necessary to achieve rezoning of the Land
from the current designation of “green area and residential” under the Urban
Planning Law to “industrial area” by no later than June 30, 2002, so that the
JVC may build, expand, operate and maintain the Plant on the Land on the scale
satisfying the minimum requirements for Phase II and Phase III of construction,
as set forth in Exhibit 3.


(d) It shall provide all administrative assistance and support necessary to
ensure that the JVC will obtain all approvals, licenses, registrations, and
permits.


(e) The Land shall be fit for the specific purpose expressly set forth herein.



ARTICLE 12.     COVENANTS OF THE JVC


12.1 The JVC shall be registered as a foreign-invested entity as defined under
the Foreign Investment Promotion Law, and the amount of the foreign investment
in the JVC, whether it be in cash or in-kind, shall be equal to, or greater than
US $5 million; and


12.2 The business objectives of the JVC shall include those activities which are
recognized as “advanced technology accompanied”.


-7-


--------------------------------------------------------------------------------



ARTICLE 13.     CONDITIONS PRECEDENT


13.1 The obligation of the JVC to pay the Down Payment and any of the
Installment Payments is conditional upon the following. For the avoidance of
doubt, the JVC will have no obligation to pay the Down Payment or any of the
Installment Payments, unless the following condition precedent is fully
satisfied or expressly waived by the JVC.


  The representations, warranties, and covenants contained in Articles 10 and 11
and elsewhere in this Agreement shall be true and correct as of the Down Payment
Date and as of each Installment Payment Date.


13.2 In addition to the conditions precedent in Article 13.1, the obligation of
the JVC to pay the first Installment Payment is conditional upon the occurrence
of the following events:


(a) Incheon Metropolitan City shall have performed, on or before the first
Installment Payment Date, all the infrastructure specified in Exhibit 5 pursuant
to Article 11 (b) that Incheon Metropolitan City has agreed to perform or
provide by the corresponding target dates specified in Exhibit 5, which target
dates fall on or before the first Installment Payment Date.


(b) Incheon Metropolitan City shall have successfully effected the rezoning of
the Land from “green area and residential area” to “industrial use” as obligated
under Article 11 (c).


13.3 The obligation of the JVC to pay the remaining Installment Payments is
conditional upon Incheon Metropolitan City performing, on or before each of the
relevant Installment Payment Dates, the covenants specified in Exhibit 5
pursuant to Article 11 that Incheon Metropolitan City has agreed to satisfy by
the corresponding target dates specified in Exhibit 5, which target dates fall
on or before the relevant Installment Payment Date. For the avoidance of doubt,
if any of the conditions precedent set forth in this Article 13 have not been
satisfied on or before the scheduled Installment Payment Date, then the JVC will
withhold making the scheduled Installment Payments in question until the
conditions precedent for payment have in fact been satisfied.



ARTICLE 14.     TERMINATION OF AGREEMENT


14.1 This Agreement shall automatically terminate upon the occurrence of any of
the following events:


(a) The JVC is not established within eighty (80) days following the date of
execution of this Agreement;


(b) VaxGen and the JVC do not execute the Assignment Agreement within thirty
(30) days following the establishment of the JVC; or


-8-


--------------------------------------------------------------------------------



(c) The JVC fails to obtain approval from the relevant government agency of its
application for tax exemptions, which are available with respect to the
inducement of advanced technology pursuant to the relevant provisions of the Tax
Incentive Limitations Law and its regulations, within ninety (90) days following
the establishment of the JVC.


14.2 Incheon Metropolitan City may terminate this Agreement, effective
immediately, in the event of any of the following occurrences, upon giving
written notice to the JVC:


(a) If any of the representations and warranties of the JVC as set forth herein
is found to be false;


(b) If the JVC delays any payment due to Incheon Metropolitan City under this
Agreement for more than ninety (90) days; or


(c) If the JVC otherwise breaches any of its obligations hereunder and fails to
cure such violation within sixty (60) days from receipt of notice from Incheon
Metropolitan City demanding correction.


14.3 The JVC may immediately terminate this Agreement, effective immediately, in
the event of any of the following occurrences, upon giving written notice to
Incheon Metropolitan City:


(a) If any of the representations and warranties of Incheon Metropolitan City
set forth herein are found to be false;


(b) If Incheon Metropolitan City fails to provide any of the civil engineering
work specified in Exhibit 4 by the target dates as specified in Exhibit 4 or
fails to provide any of the infrastructure specified in Exhibit 4 by the target
dates as specified in Exhibit 4;


(c) The Land is not rezoned as an industrial area on or before June 30, 2002; or


(d) If Incheon Metropolitan City otherwise breaches any of its obligations
hereunder and fails to cure such violation within sixty (60) days following
receipt of notice from the JVC demanding correction.



ARTICLE 15.     CONSEQUENCES OF TERMINATION


15.1 In the event this Agreement is terminated for any reason, Incheon
Metropolitan City shall immediately return to the JVC any portion of the
Purchase Price that has already been paid as of the date of such termination,
and the JVC shall surrender the Land to Incheon Metropolitan City, subject to
the terms and conditions provided below in this Article 15.


15.2 In the event this Agreement is terminated pursuant to Article 14.2, the
Parties shall discuss and agree, within sixty (60) days from the termination, as
to whether to remove any buildings and structures on the Land or sell such
buildings and structures to Incheon Metropolitan City, or a third party
designated by Incheon Metropolitan City. If the Parties agree to remove such
buildings and structures, the JVC shall remove such buildings and structures at
its own cost within one hundred eighty (180) days following the termination of
this Agreement. If the Parties agree for such buildings and structures to be
sold to Incheon Metropolitan City or its designee, the parties will cause such
buildings and structures to be appraised by the same method as that provided in
Article 3.4, and upon payment of the appraised price by Incheon Metropolitan
City or its designee to the JVC, the JVC shall surrender the Land, buildings and
structures to Incheon Metropolitan City or the designee, within one hundred
eighty (180) days following the termination of this Agreement. If the Parties
fail to reach an agreement on such sale, the JVC shall remove such buildings and
structures at its expense. The Parties agree that in the event of sale of the
buildings and structures to Incheon Metropolitan City or its designee, the sale
and purchase agreement for the buildings and structures shall be retroactively
effective as of the date of termination of this Agreement. The JVC shall provide
Incheon Metropolitan City with an appropriate insurance policy to ensure that
the JVC shall remove at its expenses all such buildings and structures.


-9-


--------------------------------------------------------------------------------



15.3 In the event that this Agreement is terminated pursuant to Article 14.3 or
due to any other reason attributable to Incheon Metropolitan City, Incheon
Metropolitan City shall purchase the buildings and structures on the Land at the
appraised price as determined in the same manner as provided in Article 3.4
above.



ARTICLE 16.     NOTICES

All notices or other communications required hereunder shall be in writing and
shall be deemed to have been duly given upon delivery by facsimile with
confirmation back or by registered mail to the following addresses:


  To: Incheon Metropolitan City:
Mr. Hong Sik Oh
Chief of Incheon Urban Development Authority
1090, Mansoo 6-dong, Namdong-gu, Incheon
Tel. No.: 032-469-4811   Fax No.: 032-469-4822

To: VaxGen, Inc.:
CEO, Lance K. Gordon, Ph.D.
VaxGen Inc.
1000 Marina Boulevard, Blisbane
CA 94005-1841, U.S.A
Tel. No. 650-624-1000   Fax.No. 650-624-1001


In the event of a change (or in the case of the JVC, any additions) to the name,
designation, or address to which notices shall be sent pursuant to this Article
16, then such notification must be given immediately.

-10-


--------------------------------------------------------------------------------



ARTICLE 17.     JURISDICTION


17.1 The interpretation of this Agreement shall in accordance with the laws of
the Republic of Korea.


17.2 All disputes or controversies arising under this Agreement or connected
with this Agreement, its interpretation, performance, or termination shall be
settled before Seoul District Court.



ARTICLE 18.     ENTIRE AGREEMENT

This Agreement, along with the Exhibits attached hereto, contains the entire
understanding of the Parties with respect to the subject matter contained
herein, and supercedes all prior understandings and agreements, whether written
or oral, of the Parties related to the purchase of the Land, as set forth
herein. There are no restrictions, promises, covenants, or understandings other
than those expressly set forth herein, and no rights or duties on the part of
either Party are to be implied or inferred beyond those expressly provided for
herein. The Parties hereto may, from time to time during the term of this
Agreement, modify, vary, or alter any of the provisions of this Agreement but
only by written agreement duly executed by the Parties.


ARTICLE 19.     FORCE MAJEURE

The failure of any Party to perform any obligation pursuant to this Agreement by
reason of “acts of God”, acts of governments, riots, wars, accidents, or
deficiencies in materials or transportation or other causes of any nature beyond
its control shall not be deemed to be a breach of this Agreement, provided that
the non-performing or delayed Party provides to the other Party written notice
of the existence and nature of such reason for the nonperformance and delay, and
that, in the event of a force majeure event, which continues unabated for a term
of one hundred eighty (180) days, the Party not subject to force majeure shall
have the ability to terminate the Agreement.


ARTICLE 20.     WAIVERS

No waiver by either Party of any breach of this Agreement, no matter how long
continuing or how often repeated, shall be deemed a waiver of any subsequent
breach thereof, nor shall any delay or omission on the part of either Party to
exercise any right, power, or privilege hereunder be deemed a waiver of such
right, power, or privilege.


ARTICLE 21.     SEVERANCE

If any provision of this Agreement is held unenforceable or in conflict with the
law of any jurisdiction, the validity of the remaining provisions shall not be
affected by such holding. The Parties agree to negotiate and amend in good faith
such provision in a manner consistent with the intentions of the parties as
expressed in the Agreement if any invalid or unenforceable provision affects the
consideration of either Party.

-11-


--------------------------------------------------------------------------------



ARTICLE 22.     GOVERNING LANGUAGES

This Agreement shall be in written in the Korean and English languages, and in
the event of a discrepancy, the Korean version of this Agreement shall prevail
over the English version thereof.


ARTICLE 23.     COUNTERPARTS

This Agreement may be executed in two (2) counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in two (2) copies by their duly authorized representatives as of the date first
written.


Incheon Metropolitan City

By:
——————————————
Name: Ki Sun Choi
Title: Mayor of Incheon Metropolitan City VaxGen, Inc.

By:
——————————————
Name: Lance K. Gordon
Title CEO



By:
——————————————
Name: Hong Shik Oh
Title: Special Delegate of Incheon Metropolitan City  


-12-
